United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                               January 10, 2006
                        FOR THE FIFTH CIRCUIT
                        _____________________              Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40129
                        _____________________

UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

                                versus

COREY GOODEN,

                                           Defendant - Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:00-CR-674-1
_________________________________________________________________

                            ON REMAND FROM
                THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This court affirmed Corey Gooden’s conviction and sentence.

United States v. Gooden, 111 Fed. Appx. 297 (5th Cir. 2004).           The

Supreme Court vacated and remanded for further consideration in the

light of United States v. Booker, 125 S.Ct. 738 (2005).       Gooden v.

United States, 125 S.Ct. 1612 (2005).     We requested and received

supplemental letter briefs addressing the impact of Booker.

     In his supplemental brief, Gooden argues that his sentence

runs afoul of Booker because he was sentenced pursuant to the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
mandatory Guideline scheme found unconstitutional in Booker, and

because his sentence was enhanced based on findings made by the

district    court    in   violation    of    the   Sixth    Amendment.      He

acknowledges that he did not raise any Booker-related arguments

before the district court or on direct appeal.             Instead, he raised

the issue for the first time in his petition for a writ of

certiorari.       This court recently held that, in the absence of

extraordinary circumstances, the court will not consider Booker-

related arguments raised for the first time in a petition for a

writ of certiorari.        United States v. Taylor, 409 F.3d 675, 676

(5th Cir. 2005).

     Because Gooden did not raise his Booker-related arguments in

the district court, we would have reviewed them for plain error had

he raised them for the first time on direct appeal.              United States

v. Mares, 402 F.3d 511, 520 (5th Cir.), cert. denied, 126 S.Ct. 43

(2005). There is no plain error because, as Gooden concedes, there

is no evidence in the record indicating that the district court

would have imposed a lesser sentence under advisory sentencing

guidelines.       Because Gooden has not shown plain error, he cannot

satisfy    “the    much   more   demanding   standard      for   extraordinary

circumstances, warranting review of an issue raised for the first

time in a petition for certiorari”.          Taylor, 409 F.3d at 677.      The

fact that Gooden received a sentence in the middle of the guideline

range does not support an inference that the district court would

have imposed a lower sentence under advisory sentencing guidelines.

                                      2
See United States v. Bringier, 405 F.3d 310, 317 n.4 (5th Cir.)

(“the fact that the sentencing judge imposed the minimum sentence

under the Guideline range ... alone is no indication that the judge

would   have   reached   a   different   conclusion    under   an   advisory

scheme”), cert. denied, 126 S.Ct. 264 (2005).

     Gooden argues that he should not be required to make a showing

of prejudice because the Booker error was structural or is the type

of error that should be presumed prejudicial.          This contention is

foreclosed by Mares.     See United States v. Martinez-Lugo, 411 F.3d

597, 601 (5th Cir.), cert. denied, 126 S.Ct. 464 (2005); United

States v. Malveaux, 411 F.3d 558, 561 n.9 (5th Cir.), cert. denied,

126 S.Ct. 194 (2005).

     For the foregoing reasons, we conclude that nothing in the

Supreme Court’s Booker decision requires us to change our prior

affirmance in this case.         We therefore reinstate our judgment

affirming Brooks’s conviction and sentence.

                                                      JUDGMENT REINSTATED.




                                     3